Citation Nr: 1107502	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  04-10 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for varicose 
veins of the right leg.  

2.  Entitlement to a compensable rating for pharyngitis.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty service from September 1950 to August 
1952 and from March 1954 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which denied the increased rating claims.  A February 2004 
rating decision denied the Veteran's attempt to reopen his claim 
for a low back disorder on the basis that new and material 
evidence had not been submitted.

In December 2006, the Board denied the claims.  The Veteran 
appealed to the Court of Appeals for Veterans Claims, which 
vacated the Board's decision and remanded the case pursuant to a 
Joint Motion for Remand.   

The Joint Motion identified two Spanish language documents which 
were not translated into English in the record before the Court.  
Translations have been obtained.  

The second deficiency referenced was that the Veteran "submitted 
authorization to obtain records from Hospital Santo de Damas 
regarding his back condition.  . . . [and] records for his 
pharyngitis from Hospital de la Conception" but that the records 
had not been obtained.  

Pursuant to a June 2008 remand, VA requested these records from 
the named hospitals but received no response.  Further, neither 
the Veteran nor his attorney has submitted these records, despite 
being requested to do so, and the Veteran has specifically 
indicated that he has no additional evidence to submit.  

With respect to the clinical evidence from the Hospital Santo de 
Damas regarding the Veteran's back disorder, these hospital 
records have been part of the claims file since December 1976 so 
the Board finds that no additional action in needed regarding 
these records.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of service connection for a low back disorder is 
reopened below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Varicose veins of the right leg are not manifested by 
persistent edema or subcutaneous induration, persistent 
ulceration, massive board-like edema, or constant pain at rest.  

2.  Pharyngitis is not productive of inflammation of the vocal 
cords or mucous membranes.

3.  The Board denied the Veteran's claim for service connection 
for a back disorder in a September 1988 decision, which is final. 

4.  The evidence received since the September 1988 Board decision 
includes a private hospital report dated May 1972, which 
indicates that the Veteran had back pain and that herniated 
intervertebral disc was suspected, and letters dated July 1989 
showing that he was placed on the Army retirement rolls.  

5.  The evidence received since the September 1988 Board decision 
presents a reasonable possibility of substantiating the claim for 
service connection.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of  50 percent for 
varicose veins of the right leg have not been met. 38 U.S.C.A. 
§§ 1155, 5013(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 
4.104, Diagnostic Code (DC) 7120 (2010).

2.  The criteria for a compensable rating for pharyngitis have 
not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.31, 4.97, DC 6516 (2010).

3.  Evidence received since the September 1988 Board decision is 
new and material and the claim for service connection for a low 
back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
his claims.  

Increased Ratings Claims

The Veteran seeks entitlement to ratings in excess of those 
assigned for his service-connected varicose veins and 
pharyngitis.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Once the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. Id.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

It is necessary to evaluate the disability from the point of view 
of a veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in their favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to his or her 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



Varicose Veins

The Veteran claims entitlement to an increased rating for 
varicose veins of the right leg, rated at 50 percent effective 
from March 1986.  He filed his claim in October 2002.  He 
maintains that he experiences severe pain and numbness of the 
right leg with prolonged standing or walking. He reports that he 
has edema of the right leg that is relieved by elevation of the 
leg or by compression stockings.

Parenthetically, the rating criteria for cardiovascular system 
disabilities (including varicose veins) were amended effective 
January 12, 1998.  See 63 Fed. Reg. 37778-37779 (July 14, 1998).  
Under the pre-amended regulations, a 50 percent rating was 
available but that is no longer the case.  Under the amended 
regulations, the ratings are for 0, 10, 20, 40, 60, and 100 
percent.  

In order to be entitled to assignment of the next-higher rating 
of 60 percent under the current DC 7120, the evidence must show 
persistent edema or subcutaneous induration, stasis pigmentation 
or eczema, and persistent ulceration. This evaluation is for 
involvement of a single extremity, as in this case the right leg. 

Based on the evidence below, the Board finds that a rating in 
excess of 50 percent is not warranted.  Specifically, in a 
December 2002 VA examination, the Veteran reported symptoms of 
numbness and swelling of the right leg, but stated that he could 
exercise.  He indicated that he used elastic compression hosiery.  

Physical examination revealed that he had large, visible palpable 
varicose veins on the right leg above and below the knee, which 
were moderately dilated, tortuous, and saccular.  There was 
involvement in the deep circulation, with a positive Perthe's 
test and the Trendelenberg test.  No ulcers of the right leg were 
detected.  There was stasis pigmentation and eczema of the right 
leg.  There was loss of hair distally.  The diagnoses included 
severe peripheral venous insufficiency associated with 
varicosities of the right leg.  

While stasis pigmentation and eczema were shown, there was no 
persistent edema or subcutaneous induration noted.  More 
importantly, the evidence specifically noted that there were no 
ulcers, a critical component of a 60 percent rating.

Next, a VA outpatient treatment record dated April 2003 indicated 
no skin lesions and that examination of the extremities, which 
must have included the right leg, did not reveal any skin 
discoloration or ulcers.  An October 2003 VA treatment record did 
not indicate that the Veteran varicose veins of the right leg 
were an active problem.  This evidence neither supports nor 
weighs against the claim as it offers very little in the way of 
evaluation.

In April 2004, another VA examination was undertaken.  Physical 
examination revealed large, visible palpable varicose veins, 2 cm 
in diameter, severely dilated, tortuous, and saccular, with 
involvement of the deep circulation, above and below the knee, by 
Perthe's test and the Trendelenberg test. There was no edema of 
the right leg, nor were ulcers detected. Stasis pigmentation and 
eczema of the right leg were seen.

These findings are similar to the December 2002 VA examination in 
that stasis pigmentation and eczema were shown, but the examiner 
made a specific finding that there was no edema and no ulcers.  
As such, the evidence does not support a higher rating.

Next, in the most recent March 2010 VA examination, the Veteran 
reported pain of his right leg with standing and prolonged 
periods of sitting, which was relieved with elevation or use of 
compression hosiery.  He denied pain on walking and skin ulcers.  
Physical examination revealed no edema, stasis pigmentation, no 
ulceration, and no eczema.  Absent any physical findings 
consistent with a higher rating, the Board finds that this 
evidence does not support the claim.

In sum, the preponderance of the evidence is against the claim 
for a rating in excess of 50 percent rating for varicose veins of 
the right leg.  Simply put, the medical evidence of record, 
including multiple VA examination reports and treatment records, 
does not show that the Veteran has any manifestations to meet the 
criteria for the assignment of a higher rating.  There is no 
doubt to be resolved and the appeal is denied.

Pharyngitis

Service connection has been established for chronic pharyngitis, 
which has most recently been assigned a noncompensable (0%) 
rating effective May 1971.  The Veteran maintains that he 
experiences recurrent loss of voice and hoarseness from 
pharyngitis. 

When a disability is encountered that is not listed in the rating 
schedule it is permissible to rate under a closely related 
disease or injury in which the functions affected, the anatomical 
location and the symptomatology are closely analogous to the 
condition actually suffered from.  38 C.F.R. § 4.20.

There is no diagnostic code for pharyngitis; rather, it is rated 
by analogy under DC 6516 (laryngitis).  Under DC 6516, a 10 
percent rating contemplates objective findings of hoarseness, 
with inflammation of cords or mucous membranes.  A 30 percent 
rating contemplates hoarseness with thickening or nodule of 
cords, polyps, submucous infiltration, or pre-malignant changes 
on biopsy.  

A VA examination in December 2002 and a VA examination in May 
2004 depict the status of pharyngitis in recent years.  
Specifically, on VA examination in December 2002, indirect 
laryngoscopy revealed negative findings. The vocal cords moved 
well.  There was no evidence of purulent discharge or speech 
impairment.  This evidence does not support a compensable rating 
because inflammation of the cords or mucous membranes was not 
shown.

Similarly, on VA examination in May 2004, the pharynx was found 
to be normal.  Indirect laryngoscopy revealed a normal 
hypopharynx and larynx.  The assessment was that both vocal cords 
moved well and that no vocal cord lesions were seen.  There was 
no evidence of purulent discharge or speech impairment.  Even 
accepting the Veteran's reports of hoarseness, the absence of 
inflammation of the cords or mucous membranes weighs against a 
higher rating.

Next, in the most recent March 2010 VA examination, the reported 
complaints of recurrent sore throat for many years which he 
treated with over-the-counter medication.  There was no evidence 
of purulent discharge or speech impairment.  Indirect 
laryngoscopy revealed "no evidence of oropharyngolaryngeal 
pathology."  The examiner indicated that there is "no evidence 
of pharyngitis.  Patient has healthy pharyngeal mucosa."  Absent 
any physical findings consistent with a higher rating 
(inflammation of cords or mucous membranes), the Board finds that 
this evidence does not support the claim.

In sum, the preponderance of the evidence is against the claim 
for a compensable rating for pharyngitis.  Simply put, the 
medical evidence of record, including multiple VA examination 
reports and treatment records, does not show that the Veteran has 
any manifestations to meet the criteria for the assignment of a 
higher rating.  There is no doubt to be resolved and the appeal 
is denied.

With respect to both claims for higher ratings, the Board has 
also considered his statements that his disabilities are worse.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of these 
disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the 
Veteran's varicose veins and pharyngitis has been provided by the 
medical personnel who have examined him during the current appeal 
and who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports and clinical records) directly address the 
criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeals are denied.

Next, consideration has also been given regarding whether the 
schedular evaluations are inadequate, requiring referral to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service.  

An extra-schedular evaluation is warranted where a service-
connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).  An exceptional or unusual disability picture occurs 
where the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of a veteran's 
service-connected disability. Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Thun, 22 Vet. App. at 115-
116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating, otherwise, the schedular evaluation is adequate, and 
referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the record does not establish that the rating 
criteria are inadequate.  To the contrary, the very symptoms that 
the Veteran describes and the findings made by the various 
medical professionals, such as swelling and pain for varicose 
veins and hoarseness for pharyngitis, are the symptoms included 
in the criteria found in the rating schedule for his 
disabilities.  Therefore, the schedular criteria are not 
inadequate for rating his disabilities, and the other two steps 
in the analysis of extra-schedular ratings need not be reached.  

New and Material Evidence to Reopen Claim for a Low Back Disorder

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, is 
not binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The Board 
must address the issue initially itself.  Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted 
to agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For determining whether a case 
should be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Board denied the Veteran's claim for service connection for a 
low back disorder in September 1988.  The evidence of record at 
the time consisted of active duty service treatment records for 
both periods of active duty showing a single instance of 
treatment for low back pain in September 1951 while on active 
duty.  The subsequent separation examination reports indicated 
normal clinical evaluations of the spine.  

Private medical records revealed treatment for complaints of back 
pain dating from approximately 1958 until the time of the 1988 
decision.  Private hospital records dated in 1976 revealed that 
the Veteran required surgery for degenerative disc disease.  At 
that time there was no evidence linking a current back disorder 
to service.  He did not appeal and the rating decision became 
final. 

The evidence received since the September 1988 Board decision 
includes a private hospital report dated May 1972, which 
indicates that the Veteran had back pain and that herniated 
intervertebral disc was suspected.  These records support a 
continuity of symptomatology of reported low back pain.  

Also received since the September 1988 Board decision were 
letters dated July 1989 showing that the Veteran was placed on 
the Army retirement rolls.  These letters show evidence that he 
served in either the Army Reserve or the National Guard 
subsequent to active duty and for a period long enough to qualify 
for retirement.  In a 1978 letter, he asserted that he re-injured 
his low back during National Guard and/or Reserve service.  This 
evidence places VA on notice that Guard and/or Reserve records 
exist which may have bearing on the claim for service connection.  

This evidence is "new," as it was not considered at the time of 
the prior determination in September 1988; it is also 
"material" in that it addresses the elements required for 
direct service connection and tends to substantiate the claim for 
service connection.  Accordingly, reopening of the claim for 
service connection for a low back disorder is warranted.  The 
appeal is granted to this extent.

Finally, upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a claim, 
which information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide. 38 
U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the Veteran with pre-adjudication notice by a 
letter dated November 2002, with respect to his claims for 
increased ratings. This notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, the relative duties of VA and the claimant to obtain 
evidence, and notification of the laws regarding degrees of 
disability and effective dates.

This notification did not specifically comply with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
however, the Veteran was subsequently provided notice with 
respect to the rating criteria in a February 2004 Statement of 
the Case (SOC).  The issues involving rating the disabilities has 
subsequently been readjudicated in Supplemental Statements of the 
Case (SSOC) dated June 2004 and April 2010.  Moreover, he is 
represented by an attorney who did not raise the issue of any 
defect in notice provided to the Veteran in the February 2008 
Joint Motion for Remand.  

VA has obtained VA treatment records, a VA examination reports, 
assisted the Veteran in obtaining evidence, and afforded him the 
opportunity to present statements and evidence. All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the claims file and he has not 
contended otherwise.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Thus, VA has 
substantially complied with the notice and assistance 
requirements and he is not prejudiced by a decision at this time.

With respect to the claim to reopen based on new and material 
evidence, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the Board is granting in full the benefit sought on 
appeal by reopening the claim.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

A rating in excess of 50 percent for varicose veins of the right 
leg is denied.  

A compensable rating for pharyngitis is denied.  

New and material evidence having been submitted, the claim for 
service connection for a low back is reopened.


REMAND

Having reopened the claim for a low back disorder, the Board 
finds that a remand is needed.  Specifically, the record 
indicates that the Veteran may have had a long period of National 
Guard and/or Reserve service, subsequent to his period of active 
duty in the 1950s.  These records need to be obtained as they may 
have bearing on the claim.  VA's duty to assist is heightened 
when records are in the control of a government agency.  Gobber 
v. Derwinski, 2 Vet. App. 470 (1992).  

Further, the Veteran has not been accorded an examination with 
respect to his claim.  When the medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Therefore, an examination should be undertaken.   

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1.  Ask the Veteran to identify all periods 
of National Guard and/or Reserve service 
subsequent to his separation from active 
duty in 1956.  He should be asked to 
provide a list all units in which he served 
and he should provide copies of all medical 
records related to this service which he 
has in his possession.  

2  Obtain complete copies of the Veteran's 
National Guard and/or Reserve medical 
records from the appropriate authority / 
records depository.  

3.  Schedule the Veteran for an 
examination regarding his low back 
disorder.  The examination report should 
include a detailed account of all low back 
pathology found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner should review the evidence of 
record with attention to the private 
medical records showing treatment for back 
pain from 1958 until the present including 
the 1976 surgical reports.  The examiner 
should then indicate:

*	The exact diagnosis of any low back 
disorder found to be present.  

*	Whether it is as least as likely as not 
(50 percent or greater probability) 
that the Veteran's current low back 
disorder was incurred during active 
service as evidenced by treatment for 
low back pain during service.  

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical examination 
reports do not include adequate responses 
to the opinions requested, it must be 
returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Following the above, readjudicate the 
Veteran's claim of entitlement to service 
connection.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


